Title: To Benjamin Franklin from a Committee of the Town of Boston, 23 October 1769
From: Committee of the Town of Boston
To: Franklin, Benjamin


Sir
Boston October 23d. 1769
It is with the greatest Pleasure we obey the Orders of the Town of Boston in transmitting to you their Remarks upon the Letters from Governor Bernard, the Commissioners of his Majesty’s Customs, General Gage and Commodore Hood Copies of which the Town have been furnished with by Mr. Bollan.

The Town of Boston are fully sensible of your extensive Influence and from your past Conduct have the strongest Reason to assure themselves that you will exert your great Abilities in promoting the united Interest of Great Britain and her Colonies.
The Happiness of British Subjects is founded on the Freedom of the Constitution. And in behalf of the Town of Boston we beg you would always and particularly at this Time defend this injured Town against the injurious Calumnies of those who wish the total Abolition of Liberty both in Great Britain and America. We are with strict Truth, Sir Your most obedient and very humble Servants


Thomas Cushing
R. Dana


Saml Adams
Joshua Henshaw


John Adams
Joseph Jackson


James Otis
Benja Kent


Jos Warren




Committee of theTown of Boston


Benjamin Franklin Esq (Copy)
P: S: We have wrote to Dennys DeBerdt Esq. to whom we had before transmitted Papers and Evidences respecting the Affairs of the Town and have desired him to communicate them to you, if you shall think it necessary to apply to him for the same. Have also wrote William Bollan, Thomas Pownal and Barlow Trecothick Esquires Letters of the same tenor with this.
